 


111 HR 236 IH: Social Security Protection Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 236 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Ms. Ginny Brown-Waite of Florida introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Congressional Budget Act of 1974 to protect Social Security beneficiaries against any reduction in benefits. 
 
 
1.Short titleThis Act may be cited as the Social Security Protection Act of 2009.
2.Protection of Social Security beneficiariesSection 312 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection:

(g)Point of Order To Protect Social Security Benefits
(1)It shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution, or amendment thereto or conference report thereon, that—
(A)reduces or has the effect of reducing any current benefits under the old-age, survivors, and disability insurance programs under title II of the Social Security Act; or
(B)provides for or has the effect of providing for cost-of-living increases of benefits under the old-age, survivors, and disability insurance programs under title II of the Social Security Act that are less than what would be provided under title II of the Social Security Act as of the day of consideration of the applicable measure.
(2)As used in paragraph (1), the term current, when referring to benefits, means benefits payable as of the day of consideration of the applicable measure..
3.Super-majority requirement in the SenateSection 904 of the Congressional Budget Act of 1974 is amended—
(1)in subsection (c)(2), by striking and 312(c) and inserting 312(c), and 312(g); and
(2)in subsection (d)(3), by striking and 312(c) and by inserting 312(c), and 312(g). 
 
